
	
		I
		112th CONGRESS
		1st Session
		H. R. 1721
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Pierluisi (for
			 himself, Mr. Faleomavaega,
			 Ms. Bordallo, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to increase the maximum amount that may be allotted to Puerto Rico under
		  part A of title III.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening the Teaching of English
			 in Puerto Rico Act of 2011.
		2.Increase in maximum
			 amount that may be allotted to Puerto RicoSection 3111(c)(3)(D) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6821(c)(3)(D)) is amended by
			 striking 0.5 and inserting 2.
		
